Citation Nr: 1713164	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to October 19, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 decision of the Department of Veterans Affairs (VA) regional office (RO) in Jackson, Mississippi.

The Veteran appeared and testified before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was most recently remanded by the Board in June 2016.  In its remand order, the Board directed the RO to refer the Veteran's TDIU claim to the Director, Compensation Service (Director), for extraschedular consideration of the issue of unemployability by reason of service-connected disabilities.  The Director considered this matter in November 2016.  As such, the Board is satisfied that there has been substantial compliance with its directives and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).

Pursuant to the Director's November 2016 consideration of this matter, the RO subsequently granted the Veteran's claim for TDIU effective October 19, 2015.  This represents a full grant of benefits of appeal from that date.  Accordingly, the only matter currently before the Board is the issue of entitlement to TDIU prior to October 18, 2015.


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation prior to October 18, 2015.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU were not met prior to October 18, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


Legal Standard

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16  (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, there is no point between November 2004 and the Veteran's October 2015 award of a TDIU at which the Veteran had a single service-connected disability ratable at 60 percent or more or at which he had a combined disability rating at 70 percent or more.  Thus, he is not entitled to an award of TDIU benefits pursuant to 38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, and as the facts warrant, rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  

Analysis

The Veteran filed a claim for a TDIU in November 2004 in the course of an appeal for an increased rating for his service-connected low back disability.  At that time, the Veteran reported that he could not work because of his back, he stated that his last employment was in 1990, and he indicated that he was receiving disability benefits from the Social Security Administration (SSA).  

As indicated above, the Veteran's service-connected disabilities of a low back condition, radiculopathy, gastritis, and status post scar removal did not meet the threshold under 38 C.F.R. 4.16(a) at any point during the relevant appellate period.  As such, the Board turns to whether the Veteran's claim may be granted pursuant to 38. C.F.R. 4.16(b).  The Board may not assign an extraschedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  For this reason, the Board's January 2016 remand referred this claim to the Director.  In a November 2016 decision, the Director granted entitlement to a TDIU on an extraschedular basis and the RO assigned an effective date of October 19, 2015.

Because this claim has been referred to the Director, the Board may now proceed to enter a final appellate decision on extraschedular entitlement.  Thus, the pertinent inquiry for the Board to consider at this juncture is whether the evidence sufficiently shows that, prior to October 18, 2015, the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

The Veteran has generally cited his service-connected low back disability as the primary impediment to his ability to secure and follow a job.  However, he is also service-connected for a keloid-related scar, gastritis, and radiculopathy.  Therefore, the Board will first determine whether any functional deficits related to these disabilities have prevented the Veteran from being able to secure and follow substantially gainful work.  Notably, the Veteran has undergone numerous VA examinations relating to these conditions during the relevant appellate period.  However, there is no opinion evidence from these VA evaluators or from any private treating or examining clinician to suggest that the Veteran's scar, radiculopathy, or gastritis have significantly compromised the Veteran's ability to work. 

For instance, a May 2006 VA neurological examiner detected no objective evidence of true weakness, incoordination, fatigue, or lack of endurance, and a September 2010 VA examiner indicated that he could find no neurological deficits that would prevent employment.  Likewise, after an evaluation of the Veteran's scar in December 2008, a VA examiner reported no scar-related limitations to the Veteran's ability to function aside from a limitation in his ability to lie on his left side.  The Veteran also attended a VA examination in January of 2012 relating to his gastrointestinal symptoms.  This examiner ultimately determined that the Veteran's gastritis also failed to cause any limitations to the Veteran's ability to work.

As there is no indication that the Veteran's keloid scar, his radiculopathy, and his gastritis have caused any serious or persistent functional deficits, the Board finds  that they have not prevented him from securing and following a gainful occupation.  As such, the Board turns to the Veteran's primary contention that his low back disability has prevented him from being able to work for the entire period currently on appeal.  

This condition has been service-connected since September of 1991.  He was subsequently awarded SSA disability benefits in 1995 for a low back disorder and underwent surgery in his lumbar spine in 1996.  More recently, SSA conducted a continuing disability review in 2000 and 2001 and ultimately continued its determination that the Veteran was disabled.  In its determination, SSA relied on a February 2001 opinion by a medical consultant that the Veteran would not be able to stand and walk two hours in a normal workday.  As such, the Veteran was found to be unable to complete a normal workday and workweek.  

However, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (noting that while a SSA decision is not controlling for VA purposes, it is "pertinent" to a veteran's claim).  Here, SSA's disability determination is based on distinct statutory and regulatory criteria from those the Board must consider in evaluating the Veteran's functional deficits.  Moreover, the medical opinion on which SSA's determination appears to rely significantly predates the Veteran's current claim for entitlement to TDIU.  As such, it is of limited utility in determining the Veteran's functional abilities for the period from November 2003 to October 2015 and the Board therefore assigns little weight to the conclusions of the February 2001 medical consultant.

The more probative evidence is that which relates to the current appellate period.  In other words, the evidence that is in the best position to assist the Board in evaluating the impact of the Veteran's service-connected disabilities on his ability to work is the lay statements, medical opinions, examination and clinical reports, and other records concerning the period beginning November 2003, the year before the Veteran filled the TDIU claim currently before the Board.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding that a veteran is only entitled to an effective date for an award of TDIU if the increase in disability occurred during the year before the filing of a claim).

The Board notes at the outset that the Veteran's contentions regarding the functional deficits caused by his low back disability have been somewhat inconsistent throughout the relevant period.  Although he has repeatedly contended that his back condition has rendered him unemployable as early as November 2004, the specific functional limitations that he attributes to his low back disability have varied throughout the relevant period.

At his August 2004 VA examination, the Veteran reported that having to stand all day and ambulate, as he previously was required to do while working as a security guard, was not possible due to pain.  However, the Veteran also indicated at that time that he was able to perform his activities of daily living without assistance, continued to fish with the use of a back brace, and walked two miles per day, albeit slowly.  He again reported exacerbation of back pain with standing and walking at a treatment visit at a VA pain clinic in July of 2005, yet at a May 2006 VA examination, he reported that he did not normally use aids for walking, had no problems completing activities of daily living, and could walk one half of a mile in 30 minutes.  Subsequent treatment notes from 2007 continued to include reports by the Veteran of some difficulties with activities of daily living and bending in addition to exacerbation of pain with standing, physical activities, and walking.  However, at the Veteran's October 2007 VA examination, he was found to have a normal gait and reported that he performed all of his activities of daily living unassisted.  At that evaluation, he again stated that he could walk one half of a mile.

The Veteran attended an additional VA examination in August 2010.  At that time, the Veteran suggested that his radiating back pain was exacerbated by walking one half of a mile, yet he also stated that he was able to drive a car for 40 miles before having to get up and walk around.  Notably, throughout the remainder of the period currently under appeal, the Veteran generally failed to cite any difficulties with sitting or any exacerbations of his back pain with prolonged sitting.

The Veteran has also described to both VA examiners and treating clinicians experiencing episodes of flare-ups during which he could be bedridden for weeks at a time.  At the August 2010 VA examination and again at the hearing, the Veteran suggested that these flare-ups occurred twice per year.  At the 2010 VA evaluation, the Veteran reported that he needed help getting in and out of bed and putting on clothes, and he indicated that his low back condition required him to use a cane, walker, shower rail, and elevated toilet.  An October 2013 VA treatment record also include reports to treating clinicians that the Veteran required a wheelchair during flare-ups.  At that time, the Veteran also requested a wheelchair ramp and walk-in shower.  

Notwithstanding these contentions by the Veteran, the Board notes that these treatment records generally fail to include any reports by the Veteran that his back pain limited his ability to sit.  Moreover, in another VA treatment note from December 2013 relating to the Veteran's treatment for his nonservice-connected shoulder condition, the Veteran reported that his back pain came and went and that he was able to live alone and care for himself without assistance.  

Of particular relevance here, at no point in the appellate period did any of the numerous VA examination reports contain an opinion that the Veteran was unable to secure or follow gainful employment.  On the contrary, despite reviewing the Veteran's medical records, which include his repeated report of significant flare-ups in his symptoms, none of the VA examiners from the relevant period stated that the Veteran would have any limitations with sitting.  Although the May 2006 VA examiner who evaluated the Veteran experienced "significant impairment" in regards to his back, the examiner did not report any specific functional deficits that would preclude sedentary employment.  Likewise, although the October 2007 VA examiner reported that there was very definite objective evidence of lumbar disc disease, he indicated that the Veteran "simply did not show pain during examination except during the straight leg raising test."  The lack of any objective signs of pain appears to weigh against the contention that the Veteran would be unable to secure and follow any sedentary employment opportunities.  

The Board also notes that the August 2010 VA examiner who evaluated the Veteran's low back disability was specifically asked to indicate whether the Veteran was able to maintain substantially gainful employment.  After reviewing the claims file and personally examining the Veteran, this clinician suggested that the Veteran would not be able to engage in manual labor, climb more than one set of stairs, or lift greater than 25 pounds.  However, the VA examiner opined that the Veteran would be able to perform sedentary work.  Although the ultimate determination of whether the Veteran would be able to secure and follow gainful employment is an issue for the Board to determine, the Board finds significant probative weight in the failure of any VA examiner to suggest that the Veteran would have difficulty with prolonged sitting.

The reports by these VA examiners concerning the functional impacts of the Veteran's service-connected disabilities also appear largely consistent with the preponderance of the other relevant evidence regarding the Veteran's functional capacities from November 2003 to October 2015.  Although the Veteran appears to have had some substantial limitations to his ability to walk or lift and/or carry heavy amounts, the record lacks any significant allegations of limitations to the Veteran's ability to sit.  Likewise, the record contains repeated references to his ability to live alone and independently tend to his activities of daily living.  Moreover, at various points throughout the relevant period, treatment notes include evidence that the Veteran's low back symptoms appeared to have waxed and waned.  For instance, at a clinical visit in June 2007, a week after the Veteran reported that he was unable to work, bend over, or perform basic activities of daily living, the Veteran reported that his pain was "ok."  In September of 2007, the Veteran also reportedly stated to a neurosurgical consultant that his back pain flared for about 30 days per year and that he could tolerate his flare-ups for that amount of time.  

These statements appear inconsistent with the contention that the Veteran's pain would prevent him from securing or continuing any substantially gainful employment.  The Board also notes that a schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1 ; Van Hoose, supra.  Although the Veteran's low back disability may hinder some aspects of employment, a compensable schedular rating of less than 100 percent implies a degree of interference with employment that would not preclude a particular claimant from securing and following all substantially gainful employment.

The Board also finds it useful to compare the evidence from the period prior to the Veteran's October 2015 grant of entitlement to TDIU to the opinion and lay statements that ultimately served as the basis for this entitlement.  Specifically, in contrast to the lay statements regarding the functional impacts of the Veteran's low back disability that precede his October 2015 VA examination, the Veteran explicitly stated that his low back symptoms prevented him from sitting for long periods at that 2015 VA evaluation.  Consequently, this VA evaluator ultimately opined that the Veteran's low back disability would preclude him from engaging in sedentary activities that required prolonged sitting.  At no point from the relevant period of November 2003 to October 18, 2015, did the Veteran report any persistent difficulties with prolonged sitting, nor did any treating or examining clinician suggest that the Veteran's low back disability would prevent the prolonged sitting that is required in a sedentary occupation.

The Board has also considered the Veteran's education and work experience in determining whether the Veteran's low back disability or other service-connected disabilities prevented him from securing and following gainful employment.  SSA records appear to provide an adequate picture of the Veteran's educational and vocational background.  Despite the fact that he has not had work experience consistent with a sedentary job, these SSA records indicate that he is a high school graduate and has also completed a year and a half of college coursework.  

Although the Veteran is competent to describe the functional limitations of his service-connected disabilities, the Board finds that the other relevant evidence of record, including the opinions of the VA examiners, is entitled to more probative weight.  The Veteran likely would not have been able to return to his prior occupations as a corrections officer or a security guard.  However, viewed in conjunction with the medical opinion evidence and the somewhat inconsistent lay statements that appear in the record, the Board finds that the preponderance of the evidence of record supports a finding that the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful sedentary employment at any time from November 2003 to October 18, 2015.  As the preponderance of the evidence weighs against the Veteran's claim for entitlement to TDIU prior to October 19, 2015, the doctrine of reasonable doubt is not for application and the Veteran's claim must be denied.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board recognizes that the Veteran was not provided notice of the criteria for entitlement to a TDIU prior to the initial March 2005 rating decision that denied his claim.  However, the Board finds that this omission was not prejudicial.  Although the Veteran was not informed of these criteria prior to the initial adjudication of his TDIU claim, he was notified of VA's duty to assist the Veteran in developing a claim for benefits in a January 2014 letter.  Similarly, in the March 2005 rating decision, the Veteran was specifically notified of the criteria for a claim of entitlement to a TDIU including the requirements set forth in 38 C.F.R. 4.16 that entitlement is warranted only after a showing that a claimant unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

The Veteran's claim was subsequently reviewed de novo, as noted in a January 2006 Supplemental Statement of the Case (SSOC).  This cured the timing error of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SSOC, is sufficient to cure a timing defect).  The Board finds no prejudice as concerns the content error, as there is no assertion by the Veteran of any specific prejudice due to the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed due to notice-type errors).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, SSA records, and private medical records. Additionally, the Veteran was afforded adequate medical examinations in furtherance of his claim.  VA provided examinations in May 2006, October 2007, November 2007, August 2010, September 2010, January 2012, and October 2015 to obtain medical evidence as to the severity and functional impacts of the service-connected disability and evidence as to whether the disability precluded the Veteran from securing all forms of substantially gainful employment.  The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities.  The VA examiners described the symptoms and manifestations due to the service-connected disabilities and provided opinions as to the functional impacts of the service-connected disabilities.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Entitlement to a TDIU prior to October 19, 2015, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


